Title: To Thomas Jefferson from William Logan Fisher, 7 February 1826
From: Fisher, William Logan
To: Jefferson, Thomas

my respected fellow Citizen Germantown, Penna Feby 7. 1826—I take the liberty of forwarding by the present mail, some observations I have lately published respecting Mr Owens new system of society.Like all sectarians Mr Owen seems to have adopted ideas of reforming the world, founded upon detailed plans, and a system which must necessarily be limitted.That great power which upholds the universe, seems to have conveyed to every man by feelings probably innate, at least universal, the perception of right and wrong, and in the attention to these feelings, seems to consist all the real virtue and benevolence which exists in the world. This appears to me to be the only true means of reformation, and to contain the substance of the universal religion of nature and of truth. A religion condemned by priests and professors, because it sets men free from all sects and the ordinances and dogmas which they have established; but which, I apprehend, will be found to be eternally and unerringly true—Recieve the assurances of my respectful regard and esteemWm Logan Fisher